248 S.W.3d 690 (2008)
Kevin E. DRUMMOND, Appellant,
v.
Larry CRAWFORD, et al, Respondents.
Nos. WD 68238, WD 68334.
Missouri Court of Appeals, Western District.
April 1, 2008.
Kevin Drummond, Cameron, for Appellant.
Michael Spillane, Jefferson City, for Respondent.
RONALD R. HOLLIGER, Judge.
Kevin Drummond ("Drummond") filed a declaratory judgment against Larry Crawford, the Director of the Missouri Department of Corrections, and Dana Thompson, the Chairman of the Missouri Board of Probation and Parole (collectively "Defendants"). He sought various relief although asserted in only one count. Essentially, he claimed that Department Policy D5-4.1 (permitting termination of an offender for failure to complete the Missouri Sex Offenders Program) conflicted with section 589.040,[1] (requiring all sex offenders to complete the program). The alleged effect of his termination from the program was the extension of his conditional release date under section 558.011.4. Defendants filed a motion for summary judgment. Drummond filed a pleading purporting to dismiss his claims for relief identified as "B through E" and then a motion for partial summary judgment on the claim that the department policy conflicted with the above numbered statute. After the court entered summary judgment in favor of Defendants, Drummond filed a notice of appeal.
We dismiss his appeal because the sole point raised in his brief is that the trial court erred in not granting him summary judgment or otherwise granting him relief on the merits of his declaratory judgment claim. A denial of a summary judgment motion is not an appealable order. Talley v. Mo. Dep't. of Corr., 210 S.W.3d 212, 214 (Mo.App. W.D.2006). In the argument portion of his brief, Drummond does raise contentions with regard to the trial court's grant of summary judgment on claims he contends he had dismissed. These are not preserved, however, because they are not set forth in his Point Relied On. Stacy v. Dep't. of Soc. Servs., 147 S.W.3d 846, 854 (Mo.App. S.D. 2004).
Drummond's appeal is dismissed.
VICTOR C. HOWARD, Chief Judge, and PAUL M. SPINDEN, Judge, concur.
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise noted.